DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,625,118 although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed in broad form are already covered by the patented claims, and thus Examiner produced a claims comparison below.

Special attention to drawn to the limitation within the independent claim 1 of patented claim versus the current claim are in bold below:
 Both athlete and the spectator are tracked of their locations based on the registration, spectator is alerted with the notification when the athlete performance passes certain threshold based on both of their locations. The limitations claimed within the both applications are broadly an obvious variant of each other and do not qualify them to be distinct over one another.

	US 10,625,118
Current claims 
1. A method of tracking a participant engaged in a fitness activity, the method comprising: receiving registration information from a spectator device associated with a spectator registering to track the participant during the fitness activity; activating a live tracking feature of a portable fitness monitoring device associated with the participant to allow participant location information to be accessed by the spectator at the spectator device; and after the live tracking feature is activated, sending the participant location information to the spectator device.
2. The method of claim 1, wherein activating the live tracking feature occurs in response to manual input.
3. The method of claim 2, wherein the manual input is received via a mobile application on the portable fitness monitoring device.
4. The method of claim 2, wherein the manual input is received via a website.
5. The method of claim 1, wherein activating the live tracking feature occurs automatically.
6. The method of claim 5, wherein activating the live tracking feature occurs when the participant is within a predetermined distance from a starting line of the fitness activity.
7. The method of claim 5, wherein activating the live tracking feature occurs when the participant is on a race course of the fitness activity.
8. The method of claim 1, further comprising: providing feedback to the participant that the live tracking feature is activated.
9. The method of claim 8, wherein the feedback comprises visual feedback.
10. The method of claim 8, wherein the feedback comprises audible feedback.
11. The method of claim 1, further comprising: activating a spectator live tracking feature of the spectator device to allow spectator location information to be accessed by the participant at the portable fitness monitoring device; and after the spectator live tracking feature is activated, sending the spectator location information to the portable fitness monitoring device.
12. A system for tracking a participant engaged in a fitness activity along a route, the system comprising: a portable fitness monitoring device configured to determine location information of the participant; a spectator device configured to determine location information of a spectator and receive the participant location information; and a fitness activity server configured to store predetermined transmission parameters associated with the route and the participant, wherein the system is configured to transmit the participant location information to the spectator device based on the predetermined transmission parameters.
13. The system of claim 12, wherein the predetermined transmission parameters comprise a start time of the fitness activity along the route, and wherein the system is configured to transmit the participant location information only after the start time.
14. The system of claim 12, wherein the predetermined transmission parameters comprise a predetermined amount of time, and wherein the system is configured to transmit the participant location information only during the predetermined amount of time.
15. The system of claim 14, wherein the predetermined amount of time is based on an estimated time of completion of the fitness activity by the participant.
16. The system of claim 15, wherein the estimated time of completion is based on historical data related to the participant.
17. The system of claim 15, wherein the estimated time of completion is provided by the participant.
18. The system of claim 12, wherein the predetermined transmission parameters comprise a predetermined area around the route, and wherein the system is configured to transmit the participant location information only when the participant is within the predetermined area around the route.
19. The system of claim 12, wherein the predetermined transmission parameters comprise a predetermined area around the route, and wherein the system will not transmit the participant location information when the participant is outside the predetermined area around the route.
20. The system of claim 12, wherein the fitness activity server is configured to store predetermined recording parameters associated with the route and the participant, and wherein the system is configured to record participant performance data based on the predetermined recording parameters.
21. The system of claim 20, wherein the predetermined recording parameters are identical to the predetermined transmission parameters.
22. The system of claim 12, wherein the fitness activity server is configured to store predetermined spectator transmission parameters associated with the route and the spectator, and wherein the system is configured to transmit the spectator location information to the portable fitness monitoring device based on the predetermined spectator transmission parameters.

1. A method for tracking an athlete engaged in a fitness activity, comprising: determining a location of the athlete during the fitness activity based on data received at a portable fitness monitoring device; determining performance data of the athlete during the fitness activity by a sensor in communication with the portable fitness monitoring device; determining a location of a spectator based on data received at a spectator device; and sending an alert to the portable fitness device when the performance data of the athlete as determined by the sensor meets or exceeds a predetermined performance threshold, wherein the alert is based on the location of the athlete and the location of the spectator.

2. The method of claim 1, wherein the alert comprises a distance from the portable fitness monitoring device to the spectator device.

3. The method of claim 1, wherein the alert comprises an estimated time from the portable fitness monitoring device to the spectator device.

4. The method of claim 1, wherein sending the alert comprises sending the location of the spectator.

5. The method of claim 1, wherein sending the alert comprises sending an audible alert.

6. The method of claim 1, wherein sending the alert comprises sending a video alert.



8. A method for tracking an athlete engaged in a fitness activity, comprising: 
 monitoring performance data of the athlete engaged in the fitness activity by a sensor; transmitting the performance data to a portable fitness monitoring device worn by the athlete; generating an alert when the performance data meets or exceeds a predetermined threshold, wherein the alert is based on the location of the athlete and a location of a target; and receiving the alert by the portable fitness monitoring device.

9. The method of claim 8, wherein the target is an area of interest along a route of a fitness activity undertaken by the athlete.

10. The method of claim 9, wherein the area of interest is a finish line of the route.



12. The method of claim 8, wherein the performance data comprises a heart rate, and wherein the sensor comprises a heart rate sensor.

13. The method of claim 8, wherein the alert comprises an audible alert.

14. The method of claim 8, wherein the alert comprises a location of the athlete along a route of the fitness activity.

15. A method for tracking an athlete engaged in a fitness activity, comprising: determining a location of the athlete during the fitness activity based on data received at a portable fitness monitoring device; determining performance data of the athlete during the fitness activity by a sensor in communication with the portable fitness monitoring device; determining a location of a spectator based on data received at a spectator device; and 


16. The system of claim 15, wherein the alert is sent by a server.

17. The system of claim 15, wherein the alert comprises an audible alert.

18. The system of claim 15, wherein the sensor comprises a heart rate sensor, and wherein the performance data is a heart rate.

19. The system of claim 15, wherein the alert comprises a distance from the portable fitness monitoring device to the spectator device.

20. The system of claim 15, wherein the alert comprises an estimated time from the 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MASUD . AHMED
Primary Examiner
Art Unit 3619

/MASUD AHMED/Primary Examiner, Art Unit 3619